             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

PAUL LUJAN,                                     )
                                                )
             Plaintiff,                         )
v.                                              )       NO. CIV-18-0351-HE-M
                                                )
FNU FOX, et al.,                                )
                                                )
             Defendants.                        )
                                        ORDER
      In this action, plaintiff, a pro se state inmate, filed a Complaint against defendants

under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.

388 (1971). On October 5, 2018, United States Magistrate Judge Suzanne Mitchell issued

a Report and Recommendation recommending that plaintiff’s Complaint be dismissed with

prejudice.   The parties were advised of their right to object to the Report and

Recommendation by October 26, 2018.

      Neither party objected to the Report and Recommendation. Therefore, the parties

have waived their rights to appellate review of the factual and legal issues it addressed.

Cassanova v. Ulibarri, 595 F.3d 1120, 1123 (10th Cir. 2010). Accordingly, the court

ADOPTS the Report and Recommendation [Doc. #11] and DISMISSES plaintiff’s

Complaint [Doc. #1] with prejudice.

      IT IS SO ORDERED.

      Dated this 29th day of November, 2018.
